Citation Nr: 0835597	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
strain with myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2002 and January 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).

Although the veteran has previously requested a hearing at 
the RO, he indicated in May 2007 that he no longer wanted a 
hearing.

The veteran's claim was previously before the Board and 
remanded in April 2008.


FINDINGS OF FACT

1.  The veteran's lumbar strain with myositis is manifested 
by severe limited motion and no evidence of ankylosis.

2.  The veteran's disc disease is not related to his lumbar 
strain with myositis or his active duty.

3.  The veteran has no neurological manifestations due to his 
lumbar strain with myositis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbar strain with myositis have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5021, 5292 (2003); 4.71a, 
Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in October 2002 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  He 
was informed of what the evidence needed to show in order to 
substantiate his increased rating claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in August 2006.

The August 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in May 2003 and supplemental 
statement of the case dated in September 2005 contained all 
of the rating criteria used to determine his disability 
evaluation.  This shows that the veteran had actual knowledge 
of the rating criteria applied to his disability.  His claim 
was thereafter adjudicated in July 2008.  Therefore, the 
veteran has been provided with all necessary notice regarding 
his claim for an increased evaluation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in July 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The veteran's lumbar strain with myositis is rated 40 percent 
disabling.  This rating is consistent with severe limitation 
of motion of the lumbar spine, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  In order to 
warrant an increased rating, the evidence must show 
unfavorable ankylosis of the entire thoracolumbar spine.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).

In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The effective date of a liberalizing law or VA issue 
is no earlier than the effective date of the change.  38 
U.S.C.A. § 5110 (West 2002).

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Severe limitation of motion of the lumbar spine was 
to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.   Severe lumbosacral 
strain with listing of whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, was rated 40 percent disabling.  38 C.F.R. § 
4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine (effective from September 26, 2003) provides a 40 
percent disability rating for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In April 2002, the veteran underwent VA examination.  He 
complained of pain and a pulling sensation in his low back.  
He was able to flex his lumbar spine to 34 degrees, extend to 
20 degrees, and laterally bend to 20 degrees, bilaterally.

In January 2003 written statements, some of the veteran's 
students indicated that the veteran had become limited in his 
ability to teach them judo due to his upper and lower back 
pain.  As a trainer, he was now limited in his ability to 
conduct this teaching.

A February 2003 VA outpatient record shows the veteran 
complained of low back pain associated with numbness in his 
legs for four days.  He was assessed with a lumbar strain.

A February 2003 report of a private x-ray revealed 
straightening of the normal lumbar lordosis on the basis of 
underlying paravertebral muscle spasm.  There was minimal 
levoscoliosis of the lumbar spine and degenerative disc 
disease changes at the L3-L4 interspace.

An August 2003 VA outpatient record shows the veteran stated 
that pain may radiate to the right lower extremity with 
occasional weakness.  He had occasional bladder accidents.

In November 2003, the veteran underwent VA examination.  He 
complained of low back pain that radiated to the right 
buttock and severe pain to the right hip.  When he had this 
pain, he had to stop working and sit.  He referred to 
constant swelling of the legs.  Pain was constant and 
moderate to severe in intensity.  He indicated that in the 
past year, the veteran was absent from his job on five or six 
occasions due to acute flare-ups of low back pain.  The 
veteran walked unaided and could travel up to 100 meters.  He 
had a history of one fall but did not seek medical attention.  
He had no surgery on the lumbar spine.  The veteran bathed 
with special equipment, and his wife aided him in dressing 
and undressing.  His wife also shaved for him.  He had a full 
time job giving judo classes for the last 26 years.  His job 
is now 100 percent administrative.  He was no longer able to 
teach judo classes as before.  He could drive a car but with 
difficulty and only short distances.

On examination, the veteran was able to move his 
thoracolumbar spine.  There was no weakness of the legs.  
There was normal muscle strength.  On neurological 
examination, the veteran had diminished pinprick and smooth 
sensation on all dermatomes of the left leg.  Motor 
examination was normal.  Reflexes were normal.  There was a 
positive straight leg raising on the right and negative 
straight leg raising on the left.  The examiner noted that 
the veteran was given a medical certificate in June 2003 for 
four weeks of bed rest due to low back pain.  The diagnosis 
was lumbar paravertebral myositis.

In February 2006, the veteran underwent VA examination.  He 
complained of increasing low back pain.  Some sharp pain 
radiated to his right buttock and right testicle.  He 
complained of giving way of the right leg.  He denied fecal 
or urinary incontinence.  He veteran could walk 100 meters.  
He used a one-point cane and a lumbosacral corset.  He had no 
frequent falls in the last year.  The veteran was a physical 
education teacher and had reasonable accommodations at his 
job to avoid physical exertion.  He had difficulty dressing 
the lower extremities.  He had special shower equipment.  He 
was no longer able to participate in competitive sports.  On 
examination, the veteran had motion of the thoracolumbar 
spine.  There was no ankylosis.  Sensory examination showed 
decreased pinprick and light touch of the left plantar aspect 
mildly.  Motor examination revealed manual muscle strength 
test was 4/5 in the lower extremities.  Reflexes were normal.  
Straight leg raising test was painful on both sides.  The 
diagnosis was lumbar strain and lumbar myositis.

An October 2007 report of a VA MRI revealed degenerative 
changes at the L3-L4 and L5-S1 levels, which were worse at 
the former level.  There were synovial cysts at the right 
facet joints at the L4-L5 and L5-S1 levels.

A February 2008 private treatment record shows the veteran 
had low back pain with neurogenic disease of the lumbosacral 
area.

March 2008 private treatment records show the veteran 
underwent nerve conduction studies of the upper extremities.

In June 2008, the veteran underwent VA examination.  He 
worked as a physical education teacher, but since 2002, he 
was unable to perform his activities.  He also worked in judo 
instruction.  He was unable to perform daily activities.  He 
referred to some episodes of urinary incontinence and used a 
one-point cane.  There was no history of hospitalization or 
surgery.  While the veteran complained of urinary 
incontinence, he did not require the use of absorbent 
material.  He denied radiation of his pain.  He reported no 
incapacitating episodes during the past twelve months due to 
his thoracolumbar disorder.

On examination, the veteran had spasm, guarding, pain, 
tenderness, and weakness.  He had an antalgic gait and foot 
drop.  Motor examination indicated that muscle tone was 
normal, and there was no atrophy.  Sensory examination was 
normal.  Reflex examination showed the veteran was hypoactive 
on knee jerks.  There was no ankylosis.  The veteran could 
move his thoracolumbar spine.  Vertebral fracture was not a 
claimed condition.  X-rays showed vertebral body height and 
alignment were adequate.  The bone marrow was of normal 
signal, except for degenerative changes at the endplates, 
especially at the L3-L4 level.  There was a Schmorl node at 
the inferior endplate of the L1 vertebral body.  The conus 
medullaris was in adequate position at the T12-L1 level.  At 
the L3-L4 level, there was a diffuse disc bulge, and at the 
L5-S1 level, there was a small diffuse disc bulge.  The 
impression was degenerative changes at L3-L4 and L5-S1.  
There were synovial cysts in the right facet joints at L4-L5 
and L5-S1.  There was a report of constant, severe low back 
pain, graded as 8-9/10.  Precipitating factors of flare-ups 
were prolonged walking and standing.  There was no atrophy.  
There was guarding, pain, tenderness, and weakness on the 
right.  The pelvis was tilted left.  Active and passive 
motion was flexion from 0 to 50 degrees.  Pain was the factor 
most responsible for additional loss of motion.

The veteran was currently employed full time and lost no time 
from work during the last twelve months.  The diagnoses were 
lumbar strain and myositis, lumbar disc disease, and no 
evidence of lumbar radiculopathy.  The examiner opined that, 
while the veteran had disc disease, it was not related to his 
service-connected lumbar strain with myositis or related to 
his active service.  This opinion was based on a review of 
the claims file and the service medical records.  The 
examiner explained that there was no evidence of a decrease 
in intervertebral space on x-ray during service or right 
after discharge.  There was evidence of disc disease of the 
cervical spine, but this was not a service-connected 
condition.  The examiner noted that the veteran was a judo 
instructor after service.  The examiner then opined that 
there was no evidence of neurological manifestations such as 
bladder incontinence or left lower extremity numbness or 
decreased sensation on physical examination.  In addition, 
any neurologic symptoms are not related to the veteran's 
service-connected spine disability.  The rationale was that 
the veteran was followed for years by physical medicine and 
rehabilitation services, and there was no evidence of lumbar 
radiculopathy reported.  There is no evidence by physical 
examination, x-ray, or electrodiagnostic test to confirm 
radiculopathy.

Under the criteria in effect prior to the regulatory changes 
in September 2003, a schedular rating in excess of 40 percent 
is only provided for under the criteria of Diagnostic Codes 
5285, 5286, 5289, and 5293.  These codes address rating 
criteria for residuals of fracture of the vertebra, ankylosis 
of the spine, and intervertebral disc syndrome.  The evidence 
of record shows that the veteran did not incur a fracture of 
his vertebra at any time.  In addition, the evidence 
demonstrates the veteran has never had ankylosis of the 
spine.  Therefore, these rating criteria are not applicable.

As indicated by the opinion of the VA examiner, while the 
veteran has disc disease of his lumbar spine, it is not 
related to his service-connected disability or related to his 
active duty.  This is the only competent opinion of record 
indicating whether or not the veteran's disc disease is 
related to his service.  While the veteran may believe that 
his disc disease is related to his service or to his service-
connected disability, the veteran does not have the requisite 
medical knowledge to provide a competent opinion as to the 
etiology of his disc disease.  Jandreau v. Nicholson, 492 
F.3d 1372 (2007).  Since the veteran's disc disease is not 
part of his service-connected disability, the Board will not 
address the rating criteria applicable to disc disease 
(intervertebral disc syndrome), either before or after the 
criteria were revised in September 2002 and September 2006.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); Diagnostic 
Code 5243 (2007).  See 38 C.F.R. § 4.14 (2007).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, in effect since September 26, 2003, the veteran is 
entitled to a 40 percent rating and no more.  As indicated 
above, and as shown in the evidence of record, the veteran 
does not have ankylosis of any portion of his spine.  Thus, 
his disability does not warrant an increase.

The notes following the General Rating Formula for Diseases 
and Injuries of the Spine indicate that any associated 
objective neurologic abnormalities should be rated separately 
under an appropriate diagnostic code.  The evidence shows the 
veteran complained of numbness in his legs, some radiating 
pain, and some urinary incontinence.  However, he underwent 
neurological examination in November 2003, February 2006, and 
June 2008, and no neurological diagnoses were given.  
Furthermore, the June 2008 VA examiner was specifically asked 
to provide an opinion with regard to any neurological 
manifestations, and that examiner concluded that there was no 
evidence of lumbar radiculopathy and no evidence of 
neurological manifestations.  The examiner provided a 
rationale for this opinion, and the Board finds that it is 
competent.  There is no competent opinion of record showing 
otherwise.  Therefore, the Board concludes that the veteran 
has no neurological manifestations of his service-connected 
lumbar spine disability that would warrant separate ratings.

It is important to note that the veteran is in receipt of the 
maximum evaluation for limitation of motion of the lumbar-
thoracic spine.  As such, further discussion of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), is not warranted.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  The Board does note a report 
of four weeks of bed rest.  Even if we accept such as 
evidence of prescribed bed rest, all the bed rest predated 
the change in regulatory criteria.  Regardless, such 
provision is only applicable for intervertebral disc 
syndrome, which, in this case, is not service connected.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  In this respect, the Board notes that 
the medical evidence fails to show, and the veteran has not 
asserted, that he required frequent periods of 
hospitalization for his lumbar spine disability.  During his 
VA examinations, the veteran repeatedly denied any 
hospitalizations or surgeries for his back.  With regard to 
employment, the veteran has submitted written statements from 
some of his judo students, in which they indicate that the 
veteran's back pain prevents him from being able to provide 
demonstrations.  The veteran has also stated that he is no 
longer able to provide demonstration to his judo students, 
which diminishes his ability to train them.  While the Board 
acknowledges the effect his disability has had on his job, we 
note that the evidence shows that the veteran continued to be 
employed full time throughout the appeal period.  In 
addition, he reported missing six days of work per year in 
November 2003 and, thereafter, reported no time lost from 
work due to his back disability.  While he was no longer able 
to perform the physical aspects of his job, he had been 
accommodated at work and now had an administrative position.  
While the Board sympathizes with the veteran's need to alter 
his employment, we find that he has been able to maintain a 
full time job, losing at most six days per year due to his 
back disability.  Board finds that this effect on his 
employment is fully contemplated by the 40 percent schedular 
rating assigned to his disability.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As such, the evidence preponderates against the veteran's 
claim, and it must be denied.


ORDER

A rating in excess of 40 percent for lumbar strain with 
myositis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


